DETAILED ACTION

Summary
Applicant's election with traverse of claims 7, 8, 12, and 21-27 in the reply filed on September 24, 2021 is acknowledged.  The traversal is on the ground(s) that a search for each and every limitation of claim 7 will result in a search for each limitation found in claims 23 and 28.  This is not found persuasive because a search for the required limitations in claim 7 would not result in a search for each limitation found in claims 23 and 28.
The requirement is still deemed proper and is therefore made FINAL.
In view of the Amendments to the Claims filed September 24, 2021 the rejection of claim 7 on the ground of nonstatutory double patenting previously presented in the Office Action sent September 2, 2020 has been substantially maintained and modified only in response to the Amendments to the Claims.
In view of the Amendments to the Claims filed September 24, 2021, the rejections of claims 7, 8, and 12 under 35 U.S.C. 103 previously presented in the Office Action sent September 2, 2020 have been modified only in response to the Amendments to the Claims.
Claims 7, 8, 12, and 21-23 are currently pending while claims 28-32 have been withdrawn from consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,608,220 B1 in view of Xavier et al. (U.S. Patent No. 8,324,616 B2) and Wanlass et al. (U.S. Pub. No. 2011/0186115 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claim 7 of the instant application are found in claims 1, 4, and 5 of U.S. Patent No. 9,608,220 B1, except for the dopant concentration, the functional/tail (the methyl group, CH3 of U.S. Patent No. 9,608,220 B1), and the conductive electrode being patterned into a grid that exposes portions of the doped organic material layer. However, the dopant concentration is a result effective variable directly affecting the optoelectronic properties of the doped layer, such as resistivity and absorption, and it would have been obvious to a person having ordinary skill to have optimized the dopant concentration and arrive at the claimed range through routine experimentation (see MPEP 2144.05). Xavier et al. teaches interchanging different functional/tail groups for controlling work function at the interface (see line 32-41, column 7). Xavier et al. teaches using a substituted or unsubstituted epoxy group (see claim 1). Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the epoxy group for the functional/tail (the methyl group, CH3 of U.S. Patent No. 9,608,220 B1) because it would have controlled the work function at the interface and because the selection of a known material based on its suitability for its intended use, in the instant case a functional/tail group of a compound in an organic monolayer of an optoelectronic device, supports a prima facie obviousness determination (see MPEP 2144.07). Wanlass et al. teaches conductive electrodes can be conventionally patterned into grid patterns which expose portions of the underlying layer between the grid pattern (see Fig. 1) and it would have been obvious to a person having ordinary skill in the art to have modified the conductive electrode to include a patterned .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 12, and 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 23 recite, “the inorganic substrate doped with an n-type dopant…a doped organic material layer comprising an organic semiconducting material doped with the n-type dopant”.
The specification, as originally filed, does not evidence applicant had in possession an invention including an inorganic substrate doped with an n-type dopant and a doped organic material layer comprising an organic semiconducting material doped with the n-type dopant.
The specification teaches the inorganic substrate can be doped with an n-type dopant such as phosphorus or arsenic (see [0027]) and teaches the organic semiconducting material can be doped with an n-type dopant such as organic single electron oxidants, metal organic complexes, pi-electron acceptors, and silver salts (see [0048]) but does not teach wherein the organic semiconducting material is doped with the same n-type dopant as the n-type dopant of the inorganic substrate. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 21-23, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avasthi et al. (U.S. Pub. No. 2011/0303904 A1) in view of Kim et al. (U.S. Pub. No. 2014/0357008 A1), Hacker et al. (“Modifying electron transfer at the silicon-molecule interface using atomic tethers” Solid State Electronics, Vol. 54, pages 1-20; August 10, 2010), Xavier et al. (U.S. Patent No. 8,324,616 B2), and Wanlass et al. (U.S. Pub. No. 2011/0186115 A1).
With regard to claims 7, 21, and 22, Avasthi et al. discloses a photovoltaic device, comprising:
an inorganic substrate having a surface (9C depicted in Fig. 9.1 as having a bottom most surface; see [0148] teaching “n-type silicon layer 9C”),
the inorganic substrate doped with an n-type dopant (see [0148] teaching “n-type silicon layer 9C”);
an organic layer disposed onto the surface of the inorganic substrate (see Abstract teaching an organic passivation layer disposed between the silicon layer and organic layer which would provide for the claimed organic layer disposed onto the cited bottom most surface of the inorganic substrate 9C; additionally see Fig. 10),
an organic material layer comprising an organic semiconducting material, the organic material layer disposed onto the organic layer (9D depicted in Fig. 9.1 
a conductive electrode disposed onto a portion of the organic material layer (9E depicted in Fig. 9.1 as disposed onto a portion of the cited organic material layer 9D), wherein
the inorganic substrate, the organic layer, and the organic material layer define a portion of a back-surface-field (BSF) device (see [0148] teaching “a hole-blocking back-surface-field on n-type silicon”).

Avasthi et al. does not disclose wherein the hole-blocking back-surface-field organic material layer is doped with the n-type dopant.
However, Kim et al. teaches a photovoltaic device (see Title) and teaches the back-surface-field region can include the same n-type dopant, such as phosphorus and arsenic, as the inorganic substrate but at a higher dopant concentration (see [0039]). Kim et al. teaches maximizing efficiency with the doping structure of the back-surface-field (see [0041-0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the photovoltaic device of Avasthi et al. to include doping the organic semiconducting material of the organic material layer with the same phosphorus or arsenic n-type dopant as the inorganic substrate, as suggested by Kim et al., because it would have led to maximizing efficiency of the photovoltaic device. 

However, Hacker et al. teaches a study of modifying the interface between silicon and organic material (see second paragraph, page 2). Hacker et al. teaches using monolayers to modify the surfaces in photovoltaic devices (see first paragraph, page 2). Hacker et al. is analogous art because, like applicant and Avasthi et al., is concerned with inorganic/organic photovoltaic devices. 
Hacker et al. teaches an organic monolayer (see “monolayer structure” described in ABSTRACT, page 1) disposed on a surface of an inorganic substrate (see on silicon surfaces described in ABSTRACT, page 1 which is an inorganic material), the organic monolayer having the following formula: ~X-Y-Z, wherein X is an oxygen or a sulfur; Y is an alkyl chain, an alkenyl chain, or an alkynyl chain; Z is a functional group; and ~ is a covalent bond between X and the surface of the inorganic substrate (see page 4, “octadecanol” or “octadecanethiol”; see ABSTRACT, page 1 teaching covalent bonding to the surface of the inorganic substrate with O or S). 
Hacker et al. teaches the organic monolayer can be utilized to engineer the electronic properties of the molecule-semiconductor junctions (see last sentence ABSTRACT, page 1).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the passivating organic layer in the photovoltaic device of Avasthi et al. for the organic monolayer on the surface of the inorganic silicon substrate as suggested by Hacker et al. because it would have led to 
Avasthi et al., as modified by Hacker et al. above, teaches the organic monolayer having the claimed formula except for the functional group “Z” being an epoxy group.
However, Xavier et al. teaches selecting functional/tail groups for controlling work function at the interface (see line 32-41, column 7). Xavier et al. teaches using a substituted or unsubstituted epoxy group (see claim 1 wherein the “X” corresponds to the claimed “Z” and is taught in claim 1 of Xavier et al. as a substituted or unsubstituted epoxy group). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the epoxy group for the functional/tail “Z” in the organic monolayer of Avasthi et al., as modified by Hacker et al. above, because it would have controlled the work function at the interface and because the selection of a known material based on its suitability for its intended use, in the instant case a functional/tail group of a compound in an organic monolayer of an optoelectronic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Avasthi et al., as modified above, teaches the cited organic monolayer suggested by Hacker et al., as modified by Xavier et al. above, on the cited inorganic substrate of Avasthi et al. with the cited doped organic material layer disposed onto the organic monolayer.
Avasthi et al., as modified above, does not teach the concentration of the dopant present in the doped organic material layer of about 10 to about 100 mM. 

Avasthi et al., as modified above, does not teach wherein the conductive electrode is patterned into a grid that exposes portions of the doped organic material layer. 
However, Wanlass et al. discloses a photovoltaic device and teaches conductive electrodes can be conventionally patterned into grid patterns which expose portions of the underlying layer between the grid pattern (see Fig. 1).
Thus, it would have been obvious to a person having ordinary skill in the art to have modified the conductive electrode in the device of Avasthi et al., as modified by above, to include a patterned grid exposing portions of the underlying layer as suggested by Wanlass et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a conductive electrode design for a solar cell (plate/grid), supports a prima facie obviousness determination (see MPEP 2143 B). The combination of Avasthi et al., as modified above, and Wanlass et al. teaches the conductive electrode patterned into a grid, as suggested by Wanlass et al., which would expose portions of the underlying doped organic material layer.
With regard to claims 23, 26, and 27, Avasthi et al. discloses a photovoltaic device, comprising:
an inorganic substrate having a surface (9C depicted in Fig. 9.1 as having a bottom most surface; see [0148]
the inorganic substrate doped with an n-type dopant (see [0148] teaching “n-type silicon layer 9C”);
an organic layer disposed onto the surface of the inorganic substrate (see Abstract teaching an organic passivation layer disposed between the silicon layer and organic layer which would provide for the claimed organic layer disposed onto the cited bottom most surface of the inorganic substrate 9C; additionally see Fig. 10),
an organic material layer comprising an organic semiconducting material, the organic material layer disposed onto the organic layer (9D depicted in Fig. 9.1 as disposed onto the cited organic layer passivating the inorganic substrate 9C; see Abstract teaching organic layer configured as a hole-blocking layer); and
a conductive electrode disposed onto a portion of the organic material layer (9E depicted in Fig. 9.1 as disposed onto a portion of the cited organic material layer 9D), wherein
the inorganic substrate, the organic layer, and the organic material layer define a portion of a back-surface-field (BSF) device (see [0148] teaching “a hole-blocking back-surface-field on n-type silicon”).

Avasthi et al. does not disclose wherein the hole-blocking back-surface-field organic material layer is doped with the n-type dopant.
However, Kim et al. teaches a photovoltaic device (see Title) and teaches the back-surface-field region can include the same n-type dopant, such as phosphorus and arsenic, as the inorganic substrate but at a higher dopant concentration (see [0039]). Kim [0041-0042]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the photovoltaic device of Avasthi et al. to include doping the organic semiconducting material of the organic material layer with the same phosphorus or arsenic n-type dopant as the inorganic substrate, as suggested by Kim et al., because it would have led to maximizing efficiency of the photovoltaic device. 
Avasthi et al. does not teach the passivating organic layer is an organic monolayer. 
However, Hacker et al. teaches a study of modifying the interface between silicon and organic material (see second paragraph, page 2). Hacker et al. teaches using monolayers to modify the surfaces in photovoltaic devices (see first paragraph, page 2). Hacker et al. is analogous art because, like applicant and Avasthi et al., is concerned with inorganic/organic photovoltaic devices. 
Hacker et al. teaches an organic monolayer (see “monolayer structure” described in ABSTRACT, page 1) disposed on a surface of an inorganic substrate (see on silicon surfaces described in ABSTRACT, page 1 which is an inorganic material), the organic monolayer having the following formula: ~X-Y-Z, wherein X is an oxygen or a sulfur; Y an alkenyl chain; Z is a functional group; and ~ is a covalent bond between X and the surface of the inorganic substrate (see page 4, “octadecanol” or “octadecanethiol”; see ABSTRACT, page 1 teaching covalent bonding to the surface of the inorganic substrate with O or S; see Abstract and pages 1-13 teaching Y as an aliphatic organic which is 
Hacker et al. teaches the organic monolayer can be utilized to engineer the electronic properties of the molecule-semiconductor junctions (see last sentence ABSTRACT, page 1).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the passivating organic layer in the photovoltaic device of Avasthi et al. for the organic monolayer on the surface of the inorganic silicon substrate as suggested by Hacker et al. because it would have led to engineering the electronic properties of the doped organic material layer-inorganic silicon substrate junction. 
Avasthi et al., as modified by Hacker et al. above, teaches the organic monolayer having the claimed formula except for the functional group “Z” being an epoxy group.
However, Xavier et al. teaches selecting functional/tail groups for controlling work function at the interface (see line 32-41, column 7). Xavier et al. teaches using a substituted or unsubstituted epoxy group (see claim 1 wherein the “X” corresponds to the claimed “Z” and is taught in claim 1 of Xavier et al. as a substituted or unsubstituted epoxy group). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the epoxy group for the functional/tail “Z” in the 
Avasthi et al., as modified above, teaches the cited organic monolayer suggested by Hacker et al., as modified by Xavier et al. above, on the cited inorganic substrate of Avasthi et al. with the cited doped organic material layer disposed onto the organic monolayer.
Avasthi et al., as modified above, does not teach the concentration of the dopant present in the doped organic material layer of about 10 to about 100 mM. 
However, the dopant concentration is a result effective variable directly affecting the optoelectronic properties of the doped layer, such as resistivity and absorption, and it would have been obvious to a person having ordinary skill to have optimized the dopant concentration and arrive at the claimed range through routine experimentation (see MPEP 2144.05).
Avasthi et al., as modified above, does not teach wherein the conductive electrode is patterned into a grid that exposes portions of the doped organic material layer. 
However, Wanlass et al. discloses a photovoltaic device and teaches conductive electrodes can be conventionally patterned into grid patterns which expose portions of the underlying layer between the grid pattern (see Fig. 1).
Thus, it would have been obvious to a person having ordinary skill in the art to have modified the conductive electrode in the device of Avasthi et al., as modified by .
Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avasthi et al. (U.S. Pub. No. 2011/0303904 A1) in view of Kim et al. (U.S. Pub. No. 2014/0357008 A1), Hacker et al. (“Modifying electron transfer at the silicon-molecule interface using atomic tethers” Solid State Electronics, Vol. 54, pages 1-20; August 10, 2010), Xavier et al. (U.S. Patent No. 8,324,616 B2), and Wanlass et al. (U.S. Pub. No. 2011/0186115 A1), as applied to claims 7, 21-23, 26, and 27 above, and in further view of Chen et al. (U.S. Pub. No, 2014/0087501 A1).
With regard to claims 8 and 24, independent claims 7 and 23 are obvious over Avasthi et al. in view of Kim et al., Hacker et al., Xavier et al., and Wanlass et al. under 35 U.S.C. 103 as discussed above. 
Avasthi et al., as modified above, does not disclose wherein the doped organic material layer comprises antimony pentachloride.
However, Chen et al. teaches a photovoltaic device (see [0023]) and teaches a conventional dopant can be antimony pentachloride (see [0037]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the n-type dopant in the device of Avasthi et al., as modified above, for the antimony pentachloride dopant exemplified by Chen et al. because the selection of a known material based on its suitability for its intended use, in the instant case an dopant in a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avasthi et al. (U.S. Pub. No. 2011/0303904 A1) in view of Kim et al. (U.S. Pub. No. 2014/0357008 A1), Hacker et al. (“Modifying electron transfer at the silicon-molecule interface using atomic tethers” Solid State Electronics, Vol. 54, pages 1-20; August 10, 2010), Xavier et al. (U.S. Patent No. 8,324,616 B2), and Wanlass et al. (U.S. Pub. No. 2011/0186115 A1), as applied to claims 7, 21-23, 26, and 27 above, and in further view of Fu et al. (U.S. Pub. No. 2011/0303278 A1).
With regard to claims 8 and 24, independent claims 7 and 23 are obvious over Avasthi et al. in view of Kim et al., Hacker et al., Xavier et al., and Wanlass et al. under 35 U.S.C. 103 as discussed above. 
Avasthi et al., as modified above, does not disclose a transparent conductive layer disposed between the doped organic material layer and the conductive electrode. 
However, Fu et al. teaches a photovoltaic device (see TITLE and Fig. 5). Fu et al. exemplifies a conductive electrode comprising a transparent conductive layer (see 512 or 514, Fig. 5; see [0044] “TCO layers 512 and 512”, the TCO standing for transparent conducting oxide cited to read on the claimed “transparent conductive layer”) between the active layers and a conductive electrode (518 and 516, Fig. 5; see [0044] a back-side electrode 516, and a front-side electrode 518”). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the conductive electrode design of Avasthi et al., as modified above, for the conductive electrode design of Fu et al., which includes an intermittent transparent conducting oxide layer between the photoactive layers and the a conductive electrode, because the simple substitution of a known element known to perform the same function, in the instant case an electrode design for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2143 B); especially since one of ordinary skill would have had reasonable expectation of success based on the know electrical properties of the transparent conducting oxides and conductive electrodes taught in Fu et al. 
Avasthi et al., as modified above, teaches the cited transparent conductive layer suggested by Fu et al. between the cited doped organic material layer of Avasthi et al. and the cited grid conductive electrode. 

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        January 10, 2022